      Case 4:21-cr-00070-RSB-CLR Document 36 Filed 04/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      v.                                   )     CASE NO.: 4:21-CR-70
                                           )
BYRON BOOKER                               )
                                           )
JORDAN BROWN                               )


                                      ORDER

      This cause came before the Court on April 14, 2021 for an arraignment, which

proceeding was followed by a discussion of discovery and scheduling matters. Upon

the Government’s ore tenus motion to declare this case “complex” based on the volume

and complexity of discovery, as well as the potential for death penalty proceedings,

the Court requested a written motion.

      After careful consideration of the Government’s Unopposed Motion to Declare

Case Complex, doc. , the motion is GRANTED for the reasons stated therein.

The period of delay between the filing of the motion until trial, absent further order

of this Court, is excludable time under the Speedy Trial Act. 18 U.S.C. §

3161(h)(7)(b)(ii). The interests of justice served by granting this period of delay

outweigh any interest of the public or the DefendantV in a speedy trial.

      SO ORDERED this WKday of April
                                   p 2021.


                                      ____________________________________
                                      __________
                                              __________________
                                              __
                                               _               ______
                                      CHRISTOPHER
                                      CHRISTOPO HER L. RAY
                                      UNITED STATES MAGISTRATE
                                                        MAGISTRAT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
